          Case 1:19-cv-03562-ABJ Document 44 Filed 09/15/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
THE NEW YORK TIMES COMPANY and )
CHARLIE SAVAGE,                      )
                                     )
                  Plaintiffs,        )
                                     )
            v.                       )  Case No. 19-cv-03562 (ABJ)
                                     )
OFFICE OF MANAGEMENT AND             )
BUDGET                               )
                                     )
                  Defendant.         )
____________________________________ )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiffs The New York Times

Company and Charlie Savage and Defendant Office of Management and Budget hereby stipulate

to the dismissal of this action with prejudice.


Dated: September 15, 2021                             Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General
                                                      Civil Division

                                                      ELIZABETH J. SHAPIRO
                                                      Deputy Branch Director

                                                      /s/ Rebecca Cutri-Kohart
                                                      Rebecca Cutri-Kohart
                                                      D.C. Bar No. 1049030
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, N.W.
                                                      Washington, D.C. 20005

                                                      Counsel for Defendant



                                                  1
Case 1:19-cv-03562-ABJ Document 44 Filed 09/15/21 Page 2 of 2




                                  /s/ David E. McCraw
                                  DAVID E. MCCRAW
                                  Deputy General Counsel
                                  The New York Times Company
                                  620 8th Avenue, 13th Floor
                                  New York, NY 10018
                                  Tel: (212) 556-4031
                                  Fax: (212) 556-4634
                                  Email: mccrad@nytimes.com

                                  Counsel for Plaintiffs




                              2
